HOOD, Judge.
Plaintiff, a sweet potato farmer, instituted this suit to compel defendants, as officers and agents of the State Market Commission, to issue a weevil inspection certificate to him relating to his 1969 crop of potatoes. Judgment was rendered by the trial court in favor of plaintiff, granting him the relief which he sought, and defendants have appealed.
A weevil inspection certificate was issued to plaintiff pursuant to the judgment rendered by the trial court, and plaintiff’s 1969 potato crop has been marketed. All parties agree that the issues presented in this suit are now moot and that the appeal should be dismissed.
For the reasons herein set out, the appeal taken herein is dismissed.
Appeal dismissed.